MEMORANDUM **
Roger C. Christianson appeals the bankruptcy court’s and district court’s denial of his motion for contempt against Bernadette Shayota. We have jurisdiction under 28 U.S.C. § 158(d), and we affirm for the reasons stated by the district court.
Christianson concedes that Shayota had the right to renew her judgment lien against his property. And while the Judicial Council form was less than clear, when read together with the March 21, 2002 order denying Christianson’s motion to avoid the judgment lien and the July 8, 2004 clarification order, it was understood by all parties, and the state court, that Shayota was not renewing the judgment against Christianson in his personal capacity. California law required Shayota to renew the judgment within 10 years after the date of entry in order to preserve its validity. Cal.Civ.Proc.Code §§ 683.020, 683.110. Doing so did not violate the discharge order, 11 U.S.C. § 524, because the bankruptcy court had specifically allowed Shayota’s claim against the property.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.